DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, see pre-appeal request, filed 11/6/2020, with respect to 103 rejection have been fully considered and are persuasive.  The 103 rejection of claims 1, 3, 5, 8-10, 13-19, 23 & 26-30 has been withdrawn. 
Allowable Subject Matter
Claims 1, 2-3, 5, 8-19, 23, 26-30 are allowed.
Regarding claim 1 which teaches terminating the application of the edit distance algorithm once a predetermined number of candidate words is selected. The subset of all possible edits chosen to correct common spelling errors in the reverse edit distance process taught by Kantrowitz at page 6 may be considered in itself as comprising a “predetermined number’’’ but this would be a predetermined number of chosen edits to be applied in said reverse edit distance process. One of ordinary skill in the art will know that, when applying a predetermined number of chosen edits to an edited input string (test word) in a reverse edit distance process as taught by Kantrowitz at page 6, it will not inherently lead to a predetermined number of candidate words. The number of candidate words which may result is not only dependent on the predetermined number of chosen edits but also on the (edited) input string and the list of words in the dictionary. As such, the resulting number of words resulting from the application of the chosen edits to the (edited) input string is unknowable in advance and thus is not ‘predetermined’. Consequently, the method taught by Kantrowitz does not disclose or suggest the above limitation of claim 1 of early termination of the edit distance process once a predetermined number of candidate words for a received input string is selected. In contrast to Kantrowitz, the present invention as defined by claim 1 applies an edit distance algorithm that computes the edit distance to every word in the dictionary (wordlist). It does not use partitioning of the dictionary or a reverse edit distance process as taught by Kantrowitz as the 
Claim 1 also requires: “c) modifying step b) by, for one or more words in the list of words, determining a number of characters K by which it overlaps with a prefix of a previously considered word and retaining edit distance values in said memory array for said word being considered using some or all of the edit distance values for the K prefix characters of the previously considered word”. Kantrowitz does not teach feature c) of claim 1. The edit distance process taught by Bax is a standard minimum edit distance process. A standard minimum edit distance algorithm works by comparing each word in a dictionary or in a partition of a dictionary with a mis-spelled word and calculating the edit distance for each word in the dictionary or in the partition of the dictionary compared to the mis-spelled word to identify candidate words for the mis-spelled word, the candidate words being chosen as those that have the lowest edit distances. In contrast, Kantrowitz, at page 6, lines 15 to 20 teaches a reverse minimum edit distance algorithm which works by applying all possible edits at a predetermined edit distance (e.g. edit distance 1 or 2, etc.) to a mis-spelled word to blindly generate a large list of candidate words which must each then be tested against a valid dictionary. Furthermore, Bax seeks to address how to obtain a manageable list of candidate words by using an edit distance threshold. However, an edit distance threshold cannot know that it will lead to a predetermined number of candidate words as it cannot know in advance how many candidate words will be identified which have an edit distance less than the threshold. 
Claim 1 also requires: “d) inputting the predetermined number of candidate words for a received input string into a location identifying module of the electronic device, said location identifying module resolving the predetermined number of candidate words for a received input string to numerical location coordinates”. The Examiner acknowledges that the foregoing limitation d) of claim 1 is not taught by Kantrowitz or Bax. Nowhere in the disclosure of Liensberger does it teach or suggest resolving the predetermined number of candidate words for a received input string to numerical location coordinates.
For these reasons, in light of the above deficiencies of Kantrowitz, Bax and Liensberger and in light of their disclosures, Claim 1 is found to be allowable over the prior art. 
Independent claims 23 and 26 also include similar recitations and are allowable for the same reasons . The rejection of claims 2-3, 5, 8-19, 27-30 is moot by virtue of their being dependent on an allowable base claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711.  The examiner can normally be reached on Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656